Citation Nr: 0811591	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  01-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been received to reopen the previously 
denied claim.  

Although the RO subsequently determined in a July 2001 
Statement of the Case (SOC) that new and material evidence 
had been received, the Board was required to find new and 
material evidence on its own in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2002.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In September 2003, the Board remanded the veteran's appeal 
for further development.  Thereafter, by a December 2006 
decision, the Board concurred with the determination that new 
and material evidence adequate to reopen the previously 
denied claim had been received, but denied the service 
connection claim on the merits.

The veteran appealed the Board's December 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a December 2007 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision to the extent it 
denied service connection for PTSD, and remanded the case for 
compliance with the instructions of the joint motion.

For the reasons stated below, the Board finds that a remand 
is required in order to comply with the instructions of the 
joint motion.  Accordingly, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The veteran essentially contends that he has PTSD due to in-
service stressors that occurred while he was stationed on 
active duty to Korea.  In its September 2003 remand, the 
Board directed that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) be asked to provide any 
available information which might corroborate any of the 
veteran's alleged in-service stressors and determine whether 
the veteran had engaged in combat.  In its August  2005 
response, USASCRUR verified that during January 1969, the 
veteran's unit prepared to return to Korea's Demilitarized 
Zone (DMZ) to continue with its mission of surveillance, 
anti-infiltration and defense; that the battalion returned 
south of the Imjim River in June 1969; that it rotated back 
along the DMZ in September 1969; and that the battalion 
returned south to begin an intensive training program aimed 
at raising the level of combat effectiveness of the 
individual soldier and the unit.  It also noted that the U.S. 
Army casualty reports did not list casualties during the 
veteran's tour of individuals with the last names provided by 
the appellant.  However, it noted that it did not maintain 
1969 Morning Reports and recommended a Morning Report search 
for casualties.  A search for the Morning Reports for the 
time period in question was initiated in August 2005, but was 
inconclusive due to missing information.  A second search was 
submitted in December 2005 and those reports have been 
included in the record.  However, they do not provide 
verification for the veteran's claimed stressors.

Based on the foregoing, as well as a determination that the 
veteran did not engage in combat while on active duty, the 
Board denied the claim of service connection for PTSD in 
December 2006 due, in essence, to the lack of verified 
stressors.  However, the joint motion which was the basis for 
the Court's December 2007 Order in this case contended, in 
part, that VA failed to fulfill its duty to assist in 
obtaining information from the National Personnel Records 
Center (NPRC).  Specifically, the joint motion noted the 
Board's finding that the U.S. Army casualty reports did not 
list casualties during the veteran's tour of individuals with 
last names provided by the veteran.  However, the joint 
motion noted that the veteran identified the name "Brown" 
in addition to other names, but VA had not searched casualty 
reports for this name, though searches were conducted for 
other names identified by the veteran.  It was contended that 
a search was necessary to determine if this individual's name 
appeared on casualty reports.  The Board further notes that a 
lay statement was submitted in support of the veteran's claim 
in March 2008 by a fellow service-man who indicated that the 
casualty's name may have been "Beenson" or something 
starting with a "B."

In view of the foregoing, the Board must remand this case to 
conduct an additional search of the casualty lists for the 
names "Brown" and "Beenson."  The Board also concludes 
that the veteran should be provided with another opportunity 
to present information regarding his purported in-service 
stressors.

The Board further observes that the joint motion contended 
that the December 2006 decision provided inadequate reasons 
and bases as to whether the veteran had received hazardous 
duty pay, to include the description of NPRC's response to a 
request for information on this issue.  However, even though 
information was previously requested on this matter, since a 
remand is otherwise required to review official service 
records the Board concludes that an additional request for 
information on this issue from official sources should be 
conducted.

In addition, the Board observes that it noted in the December 
2006 decision that the veteran had not been provided with 
information regarding disability rating(s) and effective 
date(s) as outlined by the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the Board found at that time that this lack of 
notice was not prejudicial to the veteran, since a remand is 
otherwise required in this case the Board concludes that he 
should also be provided with the requisite notice.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please provide the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his PTSD since 
2005.  After securing any necessary 
release, obtain those records not on file 
and the name of any individual present or 
otherwise involved.

3.  Request additional information from 
the veteran regarding his purported in-
service stressor(s), to include specific 
dates and places where these events 
occurred.

4.  After the veteran responds to the 
request for additional information 
regarding his in-service stressors, or 
otherwise has been given an adequate 
opportunity in which to respond, another 
attempt should be made to verify his 
account of these stressors through 
official channels.  In pertinent part, a 
search should be made of casualty lists 
for the veteran's unit for the relevant 
period for the names "Brown" and 
"Beenson."  

A request should also be made through 
official channels for any information 
regarding whether he received hazardous 
duty pay.

A response from any official source 
contacted regarding these requests should 
be received before readjudication of this 
claim.

5.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The decision should reflect consideration 
of whether the veteran received hazardous 
duty pay while on active duty, or whether 
the record otherwise indicates he engaged 
in combat while on active duty.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental SOC (SSOC), which addresses all 
of the evidence obtained after the issuance of the last SSOC 
in August 2006, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

